      Case 9:17-cv-00050-DLC-JCL Document 197 Filed 05/30/19 Page 1 of 4



John Morrison                         David C. Dinielli*
Robert Farris-Olsen                   Jim Knoepp*
MORRISON, SHERWOOD,                   Elizabeth Littrell*
WILSON, & DEOLA, PLLP                 SOUTHERN POVERTY LAW CENTER
401 N. Last Chance Gulch St.          400 Washington Avenue
Helena, MT 59601                      Montgomery, AL 36104
ph. (406) 442-3261                    ph. (334) 956-8200
fax (406) 443-7294                    fax (334) 956-8481
john@mswdlaw.com                      david.dinielli@splcenter.org
rfolsen@mswdlaw.com                   jim.knoepp@splcenter.org
Attorneys for Plaintiff Tanya Gersh   beth.littrell@splcenter.org
                                      Attorneys for Plaintiff Tanya Gersh
                                      *Admitted Pro Hac Vice


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION

TANYA GERSH,
                                      Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

And

TIMOTHY C. FOX, in his official
capacity as Attorney General of the
State of Montana,
                                      PLAINTIFF'S NOTICE OF FILING
       Intervenor,                    A STATUS UPDATE

       vs.

ANDREW ANGLIN, publisher of
the Daily Stormer,

       Defendant.
     Case 9:17-cv-00050-DLC-JCL Document 197 Filed 05/30/19 Page 2 of 4



      COMES NOW, Plaintiff TANYA GERSH, and submits this Notice of Filing

a Status Update to inform the Court that her attorneys are working diligently on a

Motion for Default Judgment with appropriate briefing and supporting

documentation.

      In addition, Plaintiff seeks clarification, to the extent necessary, that pending

deadlines set forth in this Court’s Scheduling Order (Dkt. No 126) are suspended

pursuant to Entry of Default against Defendant (Dkt. Nos. 186, 188). Out of an

abundance of caution and because Plaintiff seeks unliquidated damages, including

punitive damages, which she intends to prove through declarations, documents and

testimony, she intends to file a Notice of Damages Witnesses who might be

considered “Experts” pursuant to Fed. Civ. P. R. 26(2)(C) and the pending

Scheduling Order (Dkt. No. 126).

   DATED May 30, 2019.

                                       /s/ Elizabeth Littrell
                                       Attorney for Plaintiff Tanya Gersh
                                       on behalf of all Attorneys for Plaintiff.
     Case 9:17-cv-00050-DLC-JCL Document 197 Filed 05/30/19 Page 3 of 4



                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was sent by U.S.

mail to Defendant at the following addresses:

      6827 N High Street, Suite 121,
      Worthington, Ohio 43085

      3827 N High Street, Suite 121,
      Worthington, Ohio 43085

      7407 Brandshire Ln. Apt. B,
      Dublin, Ohio 43017

      915 N High Street,
      Columbus, Ohio 43201

      I further certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana
     Case 9:17-cv-00050-DLC-JCL Document 197 Filed 05/30/19 Page 4 of 4



      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana

on this 30th day of May, 2019.
                                   /s/ Elizabeth Littrell
                                   Attorney for Plaintiff Tanya Gersh
                                   on behalf of all Attorneys for Plaintiff
